EXHIBIT 10.28

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (hereinafter “Agreement”) is entered into this 15th
day of April, 2007, (“Effective Date”), by and between MiMedx, Inc., a
corporation under the laws of the State of Florida, USA (hereinafter the
“Company”) and Joseph L. Story, M.D., an individual, residing under the laws of
the State of Florida, with a place of business located at 710 Peaks Point Dr.,
Gulf Breeze, FL 32561 (hereinafter the “Consultant”) (collectively, the
“Parties”).

WITNESSETH:

WHEREAS, The Company desires to retain the Consultant to render services to the
Company from time to time as a Consultant, and the Consultant desires to perform
the services set forth herein for the Company, all on the terms and conditions
herein set forth.

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:

1. Services. The Company hereby retains the Consultant who shall serve as a
Advisor to senior management on technology priorities, developmental efforts and
device to market strategies as an Independent Contractor to perform certain
services for the Company as more fully set forth on Exhibit A hereto, as well as
other services reasonably requested by the Company from time to time
(collectively the “Services”), and the Consultant hereby agrees to perform such
Services for the Company. Although the Company will not dictate the time, manner
or method for the performance of the Services, the Consultant agrees to devote
its skills and best efforts to the performance of the Services in a professional
manner, using as high a degree of skill and care as is necessary in the
Consultant’s discretion under the circumstances.

2. Compensation. The Company shall pay Consultant as full compensation for the
Services the amount of $75,000 per year (the “Compensation”), which amount shall
be paid in arrears on a quarterly basis and an option grant to purchase 100,000
shares of the Company’s Common Stock having an exercise price of $1.00 per
share, which the Board of Directors has determined to be the fair market value
of the stock as of this day. Such option shall vest equally 1/3 upon the first
anniversary of the effective date of this Agreement and 1/3 on each of the
subsequent two anniversaries of the effective date of this Agreement. The
Consultant shall also be reimbursed for all reasonable and necessary business
expenses incurred by Consultant in connection with the performance of the
Services hereunder in accordance with the normal Company travel policies as
established in advance by the Company. The Compensation shall not be subject to
withholdings pursuant to applicable law or other employee-related deductions by
the Company, except for such deductions as are expressly provided for herein.
Consultant shall be responsible for and shall indemnify and hold the Company
harmless from and against any income or other taxes payable by Consultant
arising from the Compensation.

3. Company Property. All property and materials furnished to the Consultant by
the Company or prepared, compiled or acquired by the Consultant while performing
Services for the Company, are the sole property of the Company. The Consultant
shall at any time upon



--------------------------------------------------------------------------------

request of the Company, and in any event without request promptly on termination
of this Agreement, transfer and deliver over all such tangible materials to the
Company.

4. Term; Termination. This Agreement shall continue in full force commencing
April 1, 2007 and effect for three years unless terminated, with or without
cause, by either party by giving thirty (30) days written notice to the other of
its intention to so terminate it. It is anticipated that this agreement will be
reviewed after three months to determine the reasonableness of the Compensation
and the Services being performed. Such notice or any notice required under this
Agreement may be given to either party by delivery at the last known business or
residence address of the other. Except for agreements and covenants herein
specifically provided to be performed or to remain in force following
termination hereof, and except for payment of any compensation which might be
owed to the Consultant for Services performed prior to termination, neither
party hereto shall, after termination hereof, be under any further obligation to
the other.

5. Covenants.

(a) Non-Solicitation of Customers. During the term of this Agreement and for a
period of two (2) years thereafter (the “Protected Period”), Consultant agrees
not to, directly or indirectly, contact, solicit, divert, appropriate, or call
upon with the intent of doing business with, any one or more of the customers or
clients of the Company with whom Consultant has had material contact during the
twelve (12) month period prior to the termination of this Agreement (including
prospects of the Company with whom Consultant had such contact during said
period) if the purpose of such activity is either (1) to solicit these customers
or clients or prospective customers or clients for a Competitive Business as
herein defined (including but not limited to any Competitive Business started by
Consultant) or (2) to otherwise encourage any such customer or client to
discontinue, reduce, or adversely alter the amount of its business with the
Company. Consultant acknowledges that due to his relationship with the Company,
Consultant will develop special contacts and relationships with the Company’s
clients and prospects, and that it would be unfair and harmful to the Company if
Consultant took advantage of these relationships in a Competitive Business.

A “Competitive Business” is an enterprise that engages in the activity of
orthopedic replacement products and collagen based products and services which
products and/or services are substantially similar or identical to those offered
by the Company during the twelve (12) month period prior to the termination of
this Agreement.

(b) Non-Piracy of Employees. During the Protected Period, Consultant covenants
and agrees that he shall not, directly or indirectly: (a) solicit, recruit, or
hire (or attempt to solicit, recruit, or hire) or otherwise assist anyone in
soliciting, recruiting, or hiring, any employee of the Company who performed
work for the Company within the twelve month period prior to the termination of
this Agreement or (b) otherwise encourage, solicit, or support any such
employee(s) to leave their employment with the Company, until such employee’s
employment with the Company has been voluntarily or involuntarily terminated or
separated for at least six (6) months.



--------------------------------------------------------------------------------

(c) Confidential Information and Trade Secrets. Consultant acknowledges that
during the term of this Agreement, the Company may disclose to Consultant for
use in his provision of Services, and that Consultant may be provided access to
and otherwise provided use of, certain valuable, confidential, proprietary, and
secret information of the Company (whether tangible or intangible and whether or
not electronically kept or stored), including financial statements, drawings,
designs, manuals, business plans, products and prospective products, processes,
procedures, formulas, inventions, pricing policies, customer and prospect lists
and contacts, contracts, sources and identity of vendors and Consultants,
financial information of customers and the Company, and other proprietary
documents, materials, or information indigenous to the Company, its businesses
and activities, or the manner in which the Company does business, which is
valuable to the Company in conducting its business because the information is
kept confidential and is not generally known to the Company’s competitors or to
the general public (“Confidential Information”). Confidential Information does
not include information generally known or easily obtained from public sources
or public records (unless Consultant causes said Confidential Information to
become generally known or easily obtained therefrom).

To the extent that the Confidential Information constitutes a trade secret under
applicable law, then Consultant shall, for as long as such Confidential
Information remains a trade secret (or for the maximum period of time otherwise
allowed under applicable law), protect and maintain the confidentiality of such
trade secrets and refrain from disclosing, copying, or using any such trade
secrets without the Company’s prior written consent.

To the extent that the Confidential Information defined above does not
constitute a trade secret under applicable law, Consultant shall, during the
term of this Agreement and for a period of two (2) years after the termination
hereof, protect and maintain the confidentiality of the Confidential Information
and refrain from disclosing, copying, or using any Confidential Information
without the Company’s prior written consent.

(d) Acknowledgement. It is understood and agreed by Consultant that (i) the
Parties have attempted to limit his right to solicit customers under
Section 5(a) only to the extent necessary to protect the Company from unfair
competition during the Protected Period , and (ii) the purpose of these
covenants and promises is (and that they are necessary) to protect the Company’s
legitimate business interests, and to protect and retain (and to prevent
Consultant from unfairly and to the detriment of the Company utilizing or taking
advantage of) business trade secrets and confidential information of the Company
and those substantial contacts and relationships (including those with customers
and Consultants of the Company) which Consultant may establish due to his
engagement with the Company.

Consultant represents that his experience and abilities are such that existence
or enforcement of these covenants and promises will not prevent Consultant from
earning or pursuing an adequate livelihood and will not cause an undue burden to
Consultant or his family.

6. Inventions; Works for Hire.

The Company shall own all right, title and interest in and to all work product
developed by Consultant (whether in whole or in part) in Consultant’s work and
provision of Services to the



--------------------------------------------------------------------------------

Company or while utilizing the Company’s facilities or property, including
without limitation: all preliminary designs and drafts, all other writings and
works of authorship (including but not limited to manuals, pamphlets,
instructional materials, computer programs, program codes, files, tapes, or
other copyrightable or non-copyrightable material, or portions thereof), all
copies of such works in whatever medium such copies are fixed or embodied, all
inventions, all derivative works and patentable and unpatentable inventions and
improvements, all programs and processes, program modifications, ideas or
creations, software, systems, devices, techniques, and all worldwide copyrights,
trademarks, patents or other intellectual property rights in and to such works
(collectively the “Work Product’). All copyrightable materials of the Work
Product shall be deemed a “work made for hire” for the purposes of U.S.
Copyright Act, 17 U.S.C. § 101 et seq. , as amended.

In the event any right, title or interest in and to any of the Work Product
(including without limitation all worldwide copyrights, trademarks, patents or
other intellectual property rights therein) does and shall not vest
automatically in and with the Company, Consultant agrees to and hereby does
irrevocably assign, convey, and otherwise transfer to the Company, and the
Company’s respective successors and assigns, all such right, title and interest
in and to the Work Product with no requirement of further consideration from or
action by Consultant or the Company.

The Company shall have the exclusive worldwide right to register, in all cases
as “claimant” and when applicable as “author”, all copyrights in and to any
copyrightable element of the Work Product, and file any and all applicable
renewals and extensions of such copyright registrations, The Company shall also
have the exclusive worldwide right to file applications for and obtain
(i) patents on and for any of the Work Product in Consultant’s name and
(ii) assignments for the transfer of the ownership of any such patents to the
Company.

7. Consulting Arrangement. The parties agree that nothing in this Agreement
shall be deemed to create the relationship of partnership, joint venture, or an
employer-employee. It is understood that the Consultant is an Independent
Contractor, responsible for its own local, state and federal taxes, and as such
is not under the control or management of the Company as to how or when the
Services are performed. The Consultant hereby specifically waives any claim of
rights or benefits, whether present or future, under the Company’s retirement
plans or fringe benefits afforded its employees, or the Company’s payment of
Social Security taxes, workmen’s compensation, unemployment compensation or like
benefits normally afforded its employees.

8. No Conflicting Obligations. Consultant hereby acknowledges and represents
that Consultant’s execution of this Agreement and performance of his obligations
and duties for the Company will not cause any breach, default, or violation of
any other employment, nondisclosure, confidentiality, non-competition, or other
agreement to which Consultant may be a party or otherwise bound.

Consultant hereby agrees that Consultant will not use in the performance of the
Services for the Company or otherwise disclose to the Company any trade secrets
or confidential information of any person or entity (including any former
employer) if and to the extent that such use or disclosure may cause a breach or
violation of any obligation or duty owed to such employer, person, or entity
under any agreement or applicable law.



--------------------------------------------------------------------------------

9. Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and by any one or more of the following
means: (i) if mailed by prepaid certified mail, return receipt requested, at any
time other than during a general discontinuance of postal service due to strike,
lockout or otherwise, such notice shall be deemed to have been received on the
date shown on the receipt; (ii) if telecopied, such notice shall be followed
forthwith by letter by first class mail, postage prepaid, and shall be deemed to
have been received on the next business day following dispatch by telecopy and
acknowledgment of receipt by the recipient’s telecopy machine; (iii) if
delivered by hand, such notice shall be deemed effective when delivered; or
(iv) if delivered by national overnight courier, such notice shall be deemed to
have been received on the next business day following delivery to such courier.
All notices and other communications under this Agreement shall be given to the
parties hereto at the following addresses:

If to the Company:

MiMedx, Inc.

3802 Spectrum Blvd.

Ste. 300

Tampa, Fl 33612-9218

Attn: Chief Financial Officer

Telecopy No. (813) 866-0012

If to Consultant:

To the address shown in the heading above, or such other address as Consultant
may notify Company in accordance herewith.

10. Miscellaneous.

(a) Severability. In the event a court of competent jurisdiction finds any
provision (or subpart thereof) (including but not limited to those covenants
contained in Section 5) to be illegal or unenforceable, the Parties agree that
the court shall modify the provision(s) (or subpart(s) thereof) to make the
provision(s) (or subpart(s) thereof) and this Agreement valid and enforceable.
Any illegal or unenforceable provision (or subpart thereof) shall otherwise be
severable and shall not affect the validity of the remainder of such provision
and any other provision of this Agreement.

(b) Entire Agreement. This Agreement constitutes the entire understanding
between the Parties regarding the subject matters addressed herein and
supersedes any prior oral or written agreements between the Parties. The Company
has not made any promises, representations, or agreements of any kind to
Consultant in consideration for entering into this Agreement beyond those
expressly set forth in this Agreement.

(c) Modification, Governing Law. This Agreement can only be modified by a
writing signed by the Parties, and shall be interpreted in accordance with and
governed by the laws of the State of Florida without regard to the choice of law
provisions thereof.



--------------------------------------------------------------------------------

(d) Review and Voluntariness of Agreement. The Parties acknowledge that they
have had the opportunity to consult with legal counsel of their choice, that
they have in fact read and do understand such provisions, and that they have
voluntarily entered into this Agreement. The Parties agree that this Agreement
shall be construed as drafted by both of them, as parties of equivalent
bargaining power and not for or against either of them as drafter.

(e) Non-Waiver. The failure of the Parties to insist upon or enforce strict
performance of any provision of this Agreement or to exercise any rights or
remedies will not be construed as a waiver by either the Company or Consultant
to assert or rely upon any such provision, right or remedy in that or any other
instance.

(f) Assignment. The Company may assign this Agreement or the obligations of
Consultant without Consultant’s prior written consent and approval, if the
Company is sold or otherwise substantially conveyed either by way of a merger,
stock sale, or by way of a sale of assets. Other than the foregoing permitted
assignments, this Agreement shall not be assigned without the consent of the
other Party. This Agreement shall also be binding upon and benefit the parties
hereto and their respective heirs, successors, legal representatives, executors
or assigns.

(g) No Bar. Consultant acknowledges and agrees that the existence of any claim
or cause of action against the Company shall not constitute a defense to the
enforcement by the Company of Consultant’s covenants, obligations, or
undertakings in this Agreement or any other agreement.

(h) Offset. Consultant authorizes the Company to offset against any amount(s)
payable to Consultant under this Agreement (i) the replacement costs, as of the
date of replacement, of any Company property not returned by Consultant and
(ii) any amount of any other debt owed by Consultant to the Company.

(i) Injunctive Relief. Consultant acknowledges that it would be difficult to
calculate the Company’s damages from his breach of this Agreement, including but
not limited to those obligations referenced in Section 5 above, and that money
damages would therefore be an inadequate remedy. Accordingly, upon such breach,
Consultant acknowledges that the Company may seek and shall be entitled to
temporary, preliminary, and/or permanent injunctive relief against Consultant,
and/or other appropriate orders to restrain such breach. Nothing in this
provision shall limit the Company from seeking any other damages or relief
provided by applicable law for breach of this Agreement or any section or
provision hereof.

IN WITNESS WHEREOF, the Parties hereto have hereunto affixed their hands and
seals to this Agreement as of the date first above written.

 

MIMEDX, INC.

   

CONSULTANT:

By:

 

/s/ Matthew Miller

   

By:

 

/s/ Joseph L. Story

Name:

 

Matthew Miller

   

Name:

 

Joseph L. Story



--------------------------------------------------------------------------------

Exhibit A

Description of Services

 

1.

Consultant to Senior/Executive management of MiMedx, Inc regarding general
medical product development;

 

2.

Guide and advise management on the possible establishment of a Center of
Excellence at the Andrews Institute, located in Gulf Breeze, Florida, including:

 

  a.

Physician Education Site (i.e., cadaver labs, general surgical technique
instruction and training)

 

  b.

Clinical Trial Site

 

  c.

Physician Advisory Board Meetings

 

  d.

Management meetings, as necessary

 

  e.

Materials testing

 

  f.

Product development collaborator

 

3.

Advice management with respect to military applications of MiMedx Technologies;

 

4.

Physician Advisory Board management;

 

5.

Analyze patient information collateral material;

 

6.

Other mutually agreed to tasks and objectives.